UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-6786



In Re: LARNETTE M. WESTBROOK,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                          (5:06-cv-00086)


Submitted:   July 24, 2007                 Decided:   August 1, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Larnette M. Westbrook, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Larnette M. Westbrook has filed a petition for a writ of

mandamus with this court in which he objects to the magistrate

judge’s report and recommendation as to his 28 U.S.C. § 2241 (2000)

petition and alleges that his motion for default judgment was

erroneously denied.         We conclude that Westbrook is not entitled to

mandamus relief.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.            In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).            Further, mandamus is a

drastic     remedy    and     should   only    be   used    in   extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.              In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Westbrook is not available by way of

mandamus because he has other means to obtain the requested relief,

including an appeal of the district court’s July 11, 2007, order

adopting the magistrate judge’s report and denying the § 2241

petition.    Accordingly, we deny the petition for writ of mandamus.

We   dispense   with    oral    argument   because    the   facts   and   legal




                                       - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                              - 3 -